Title: From George Washington to Colonel Stephen Moylan, 25 December 1779
From: Washington, George
To: Moylan, Stephen


        
          Dear Sir,
          Morris Town Decr 25th 1779
        
        I have received your two letters of the 15th and 16th of december. I am extremely sorry that the question of quartering the cavalry stands upon so very disagreeable a footing between Mr Hubbard and yourself. But there are reasons which will not suffer me to retract the order contained in mine of the 20th. Though I doubt not the cavalry may be well provided and accomodated at the places you wish; yet I prefer Colchester because large magazines are already formed there and other preparations made. I am told too all your wood where you now are must be brought several miles at an enormous expence; at any rate fresh purchases of forage must be made which in the present exhausted state of the Treasury is scarcely practicable, or if practicable, unadvisable. You will therefore remove to Colchester. I am with the greatest regard Dr Sir, Your most Obedt ser.
        
          P.S. I wish to receive from You by the earliest opportunity—a Return of the Officers & Men in your Regiment—who belong to the State of Virginia. You will mention the names & rank of the first—The number of the latter will do—in which you will note how many of them are engaged for the War—& to what other periods the rest stand engaged. With respect to the filling up the vacancy for the Majority, as you mention several Captains as competitors, I conclude there is some uncertainty who has the right to succeed. I do not know how the Gentlemen stand in point of seniority; and must theref⟨ore⟩ request you will transmit me a list of the dates of their respective commissions, with a state of whatever other pretensions they may have.
          I cannot account for the irregularity which so frequently happens in the returns of the cavalry; I must insist on their

being made monthly, and can think no motive sufficient for an omission.
        
      